              Case 2:20-cv-00574-RAJ Document 1-1 Filed 04/15/20 Page 1 of 12



 1

 2

 3

 4

 5

 6

 7

 8                 IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                         IN AND FOR THE COUNTY OF KING (SEATTLE)
 9
     SRIRAM KRISHNAN, an individual,
10

11                                      Plaintiff,      Case No. __________________ SEA

12          v.
                                                        COMPLAINT FOR DAMAGES
13   CAMBIA HEALTH SOLUTIONS, INC., an                  AND JURY DEMAND
     Oregon Company; and REGENCE BCBS OF
14
     OREGON, an Oregon Company,
15
                                       Defendants.
16

17

18          Plaintiff Sriram Krishnan (“Krishnan” or “Plaintiff”), by and through his undersigned

19   attorneys of record, Vera P. Fomina and Gregory M. Skidmore of SkidmoreFomina, PLLC,

20   alleges as follows:

21                                               I.   PARTIES

22          1.1.     Plaintiff is a citizen of the United States and an individual residing in King County,

23   Washington.

24          1.2.     Plaintiff is a former employee of Cambia Health Solutions, Inc. (“Cambia”) and

25   Regence BCBS of Oregon (“Regence”).

26



                                                                              SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 1                                               1001 Fourth Avenue, Suite3200
                                                                                   Seattle, WA 9154
             Case 2:20-cv-00574-RAJ Document 1-1 Filed 04/15/20 Page 2 of 12



 1
            1.3.    Defendant Cambia is and was, at all times material hereto, a company incorporated
 2
     in the State of Oregon.
 3
            1.4.    Cambia conducted business in Washington State, including King County.
 4
            1.5.    Defendant Regence is and was, at all times material hereto, a company incorporated
 5
     in the State of Oregon.
 6
            1.6.    Regence conducted business in Washington State, including King County.
 7
            1.7.    Defendants were at all relevant times Plaintiff’s employers pursuant to RCW 49.48
 8
     and 49.52.
 9
                                     II.     JURISDICTION AND VENUE
10
            2.1.    This Court has jurisdiction over the parties because all parties are believed to reside and/or transact
11
     business in King County, Washington.
12
            2.2.    Venue is proper under RCW 4.12.025 because Defendant transacts business and/or
13
     resides in King County, Washington.
14
                                      III.     FACTUAL ALLEGATIONS
15
            3.1.    On or about April 26, 2016, Mr. Krishnan was hired by the Defendants to work for Cambia as a
16
     Director of Data Governance reporting to Chief Artificial Intelligence Officer (CAIO) of Cambia
17
     Ang Sun.
18
            3.2.    Mr. Krishnan’s performance was good and by the end of 2016, he was promoted to
19
     Director of Data Governance and BI and received a salary increase.
20

21          3.3.    During the annual performance review on or about February 1, 2017, Mr. Sun told

22   Mr. Krishnan that he was performing exceedingly well and that he was going to be promoted to

23   Vice President. Mr. Krishnan also received a salary increase.

24          3.4.    On or about September 4, 2017, Mr. Krishnan was promoted to Vice President of

25   Data Technologies & Governance.

26



                                                                                        SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 2                                                         1001 Fourth Avenue, Suite3200
                                                                                             Seattle, WA 9154
             Case 2:20-cv-00574-RAJ Document 1-1 Filed 04/15/20 Page 3 of 12



 1
            3.5.    At that time, Mr. Krishnan was given two additional teams to manage and received
 2
     another salary increase.
 3
            3.6.    During the annual performance review on or about February 1, 2018, Mr. Sun
 4
     provided Mr. Krishnan with an exceeding performance review and another salary increase.
 5
            3.7.    On or about March 16, 2018, Mr. Sun left Cambia and Mr. Krishnan started
 6
     reporting to the interim CAIO Derek Weiss.
 7
            3.8.    In August 2018, Jared Short and Mr. Weiss told Mr. Krishnan that he was
 8
     performing well but that they would like to leave the promotion decision up to the new CAIO of
 9
     Cambia, Faraz Shafiq.
10
            3.9.    Effective September 2018, Mr. Krishnan began reporting to Mr. Shafiq who
11
     became CAIO of Cambia.
12
            3.10.   On or about February 2019, during the annual performance review, Mr. Shafiq
13
     stated that Mr. Krishnan’s performance was exceeding expectations, that he would receive a 3.5%
14
     salary increase, and that he was on the right path for promotion for Chief Data Officer.
15
            3.11.   In or about March 2019, Mr. Shafiq told Mr. Krishnan that they needed to be very
16
     careful and start documenting everything with the new Vice President of Data Science, Ahmer
17
     Inam, because Mr. Inam had filed a lawsuit against his former employer.
18
            3.12.   On or about April 1, 2019, Mr. Krishnan received a positive performance review
19
     and his 3.5% salary increase became effective.
20

21          3.13.   On or about June 2019, Mr. Shafiq told Mr. Krishnan that he was grateful that Mr.

22   Krishnan was employed with Cambia, that he was happy with Mr. Krishnan’s performance, and

23   promised Mr. Krishnan a promotion to Chief Data Officer.

24          3.14.   Shortly thereafter, Mr. Shafiq informed Mr. Krishnan that he had discussed a

25   $20,000 salary increase for Mr. Krishnan with Cambia’s Chief Operating Officer Jared Short.

26          3.15.   On or about June 2019, Mr. Inam left Cambia.




                                                                            SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 3                                             1001 Fourth Avenue, Suite3200
                                                                                 Seattle, WA 9154
              Case 2:20-cv-00574-RAJ Document 1-1 Filed 04/15/20 Page 4 of 12



 1
             3.16.   On or about July 1, 2019, during a meeting with Mr. Krishnan in Seattle, Mr. Shafiq
 2
     said he had been appointed as a technical advisor to Abacus Insights (“Abacus”) and he would be
 3
     attending its board meetings.
 4
             3.17.   Upon information and belief, Cambia has invested in Abacus through its subsidiary
 5
     “Echo Health Ventures”, which is co-owned by Cambia.
 6
             3.18.   Upon information and belief, CEO of Cambia Mark Ganz wanted to improve the
 7
     valuation of this investment and giving a huge project to Abacus from Cambia would increase the
 8
     value of Cambia’s investment, which would make Mr. Ganz to look good.
 9
             3.19.   Mr. Krishnan reasonably believed that it was illegal to funnel member’s dollars to
10
     a for-profit company, without going through proper RFP processes.
11
             3.20.   During the same meeting, Mr. Shafiq also stated he wanted to ensure projects were
12
     given to Abacus, in hopes he would then be appointed to Abacus’s Board of Directors.
13
             3.21.   During the same meeting, Mr. Shafiq stated this hoped for position at Abacus would
14
     provide him with an additional $100,000 in annual compensation.
15
             3.22.   During the same meeting, Mr. Shafiq also told Mr. Krishnan that if the then-
16
     pending BCBS North Carolina merger was successful, he might not be selected to run the
17
     combined data/AI teams.
18
             3.23.   During the same meeting, Mr. Shafiq elaborated further that BCBS North Carolina
19
     already had a strong leader who would likely end up leading any such combined team created by
20

21   the merger, which would effectively leave Mr. Shafiq jobless. In order to eliminate that possibility,

22   Mr. Shafiq intended to leverage this critical relationship with Abacus in order to secure a position

23   at a post-merger Cambia.

24           3.24.   Mr. Shafiq also mentioned that since Echo Health Ventures, which is owned by

25   Cambia has invested in Abacus, it would be easy to get approvals from Mr. Short and Mr. Ganz

26   for this project.




                                                                             SKIDMOREFOMINA, PLLC
      COMPLAINT FOR DAMAGES - 4                                              1001 Fourth Avenue, Suite3200
                                                                                   Seattle, WA 9154
              Case 2:20-cv-00574-RAJ Document 1-1 Filed 04/15/20 Page 5 of 12



 1
            3.25.   On or about July 19, 2019, Mr. Shafiq held a data strategy meeting with Mr.
 2
     Krishnan and several other managers.
 3
            3.26.   During the meeting, Mr. Shafiq announced that he was going to give Abacus $30M
 4
     over the next five years.
 5
            3.27.   Mr. Shafiq could not singlehandedly approve allocating $30M to Abacus. To do
 6
     so, he needed approval of the COO Jared Short and CEO Mark Ganz.
 7
            3.28.   Because no such approval had been obtained, Mr. Krishnan believed that illegal
 8
     activity was afoot and that Mr. Shafiq, Mr. Short and Mr. Ganz derived financial benefit from this
 9
     transaction.
10
            3.29.   It was Mr. Krishnan’s understanding that Cambia maintained and enforced a non-
11
     retaliation policy, protecting those who, in good faith, report suspected wrongdoing related to the
12
     allocation of company resources.
13
            3.30.   Mr. Krishnan immediately questioned this allocation of Defendants’ funds because
14
     the required RFP process had not been followed and because Abacus’s data platform had not been
15
     properly vetted.
16
            3.31.   Mr. Krishnan believed that the allocation of Defendants’ funds were illegal and that
17
     the government funds and the funds of private individuals who were Defendants’ paying members
18
     were improperly used for personal gain of the Defendants’ executives.
19
            3.32.   Mr. Shafiq did not answer Mr. Krishnan’s questions and, during the meeting,
20

21   messaged Mr. Krishnan to take this discussion offline.

22          3.33.   Shortly thereafter, Mr. Shafiq began retaliating against Mr. Krishnan by excluding

23   him from the BCBS North Carolina merger meetings and conspicuously avoiding all further

24   mention of Mr. Krishnan’s previously-discussed promotion.

25

26



                                                                            SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 5                                             1001 Fourth Avenue, Suite3200
                                                                                 Seattle, WA 9154
             Case 2:20-cv-00574-RAJ Document 1-1 Filed 04/15/20 Page 6 of 12



 1
            3.34.   Since August 2019, Mr. Krishnan’s colleagues expressed their concerns of Mr.
 2
     Shafiq’s retaliatory behavior against Mr. Krishnan and mentioned that they had made complaints
 3
     to Cambia’s Ethics department about Mr. Shafiq’s misconduct.
 4
            3.35.   On or about August 5, 2019, Mr. Krishnan met with Cambia’s Senior Associate
 5
     General Counsel Lisa Oman to report his concerns related to Mr. Shafiq, including concerns
 6
     regarding: (i) failing to follow the appropriate procedures necessary to allocate funds to Abacus;
 7
     (ii) excluding Mr. Krishnan from the merger meetings with BCBS North Carolina; (iii) committing
 8
     tax fraud by misrepresenting his purported relocation to Seattle; and (iv) providing preferential
 9
     treatment to employees who did not complain about these illegal activities.
10
            3.36.   Shortly thereafter, Mr. Shafiq misrepresented to Mr. Krishnan that senior leaders at
11
     Cambia did not like him and that he was not going to get promoted.
12
            3.37.   Mr. Shafiq also told Mr. Krishnan that there was no further career growth for him
13
     at Cambia, that the data architecture team Mr. Krishnan had overseen would be reporting to Mr.
14
     Shafiq, and that Mr. Krishnan should leave Cambia and take an exit package.
15
            3.38.   On or about August 30, 2019, Mr. Shafiq indeed removed the data architecture team
16
     from Mr. Krishnan and made that team report to him directly, thereby weakening Mr. Krishnan’s
17
     ability to prevent Mr. Shafiq from directing Cambia’s projects and funds to Abacus.
18
            3.39.   On or about October 16, 2019, Mr. Shafiq offered Mr. Krishnan to choose between
19
     the two options: (i) leave Cambia voluntarily; or (ii) be placed on a Performance Improvement
20

21   Plan (PIP) and then be fired by December 2019. Mr. Krishnan did not accept either one of the

22   options, as both were undeserved and retaliatory.

23          3.40.   On or about October 23, 2019, Mr. Krishnan again alerted Mr. Shafiq and other

24   direct reports about the possible unlawful activity of selecting Abacus as a vendor without

25   following the appropriate RFP processes.

26



                                                                            SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 6                                             1001 Fourth Avenue, Suite3200
                                                                                 Seattle, WA 9154
              Case 2:20-cv-00574-RAJ Document 1-1 Filed 04/15/20 Page 7 of 12



 1
             3.41.      Mr. Shafiq called for a meeting in which Director of Sourcing Jerry Spokes said
 2
     they usually go for RFP processes, but in this case, Mr. Shafiq and CIO Mr. Rotival made an
 3
     exception.
 4
             3.42.      Mr. Krishnan said he was not aware of any exception policy.
 5
             3.43.      Mr. Krishnan also stated that it was against Cambia’s supplier sourcing policy of
 6
     giving such a big project to a new vendor who is unproven, and it was unlawful to bypass RFP
 7
     processes in this case.
 8
             3.44.      In this meeting, Mr. Spokes said he will email Mr. Krishnan about the exception
 9
     policy and processes.
10
             3.45.      Mr. Spokes never sent the email despite Mr. Krishnan’s follow up email.
11
             3.46.      On the same day, Mr. Shafiq informed Mr. Krishnan that he would be reassigning
12
     three of Mr. Krishnan’s teams.
13
             3.47.      By October 25, 2019, Mr. Shafiq had reduced Mr. Krishnan’s total reports by over
14
     70%.
15
             3.48.      On or about November 1, 2019, Mr. Shafiq informed Mr. Krishnan that his
16
     employment with Cambia was terminated due to Mr. Krishnan’s poor performance, lack of
17
     leadership, loss of trust and negative feedback from others.
18
             3.49.      Defendant terminated Mr. Krishnan because he complained regarding the activity
19
     which he reasonably believed to be unlawful.
20

21           3.50.      Defendant’s actions and omissions caused Plaintiff damages in the amount to be

22   proven at trial.

23                                         IV.    CAUSES OF ACTION

24                                      FIRST CAUSE OF ACTION
                              Wrongful Termination in Violation of Public Policy
25           4.1.       Plaintiff re-alleges and incorporates herein the preceding paragraphs of this Complaint.
26



                                                                                  SKIDMOREFOMINA, PLLC
      COMPLAINT FOR DAMAGES - 7                                                   1001 Fourth Avenue, Suite3200
                                                                                        Seattle, WA 9154
              Case 2:20-cv-00574-RAJ Document 1-1 Filed 04/15/20 Page 8 of 12



 1
             4.2.    Washington and Oregon statutes and common law require officers of a public
 2
     benefit corporation to discharge the officer’s duties in good faith, with the care an ordinarily
 3
     prudent person in a like position would exercise under similar circumstances, and in a manner the
 4
     officer reasonably believes to be in the best interest of the corporation (See O.R.S. § 65.377(1)
 5
     (describing the fiduciary duties of a public benefit corporation officer); cf. O.R.S. § 60.357(1)
 6
     (using identical language to describe the fiduciary duties of a for-profit corporation officer); RCW
 7
     § 23B.08.420(1) (describing the fiduciary duties of a corporation officer). Each of the three
 8
     aforementioned statutes require the fiduciary to act in the best interest of the entity, a fundamental
 9
     aspect of the duty of loyalty directors and officers owe to their corporations. At its core, the duty
10
     of loyalty prohibits directors and officers from using their positions to advance their own personal
11
     interests. Generally, the duty of loyalty forbids any action that subordinates the best interests of
12
     the corporation to a director or officer’s personal motive, unless it is fair to the corporation and all
13
     material facts are disclosed. When directors and officers hold an undisclosed personal interest in
14
     an action, it cannot be presumed they acted in the “best interest of the corporation.”
15
         4.3. The Anti-Kickback Statute (the “AKS”) a criminal statute that reads in relevant part as
16
             follows:
17
             (1) Whoever knowingly and willfully solicits or receives any remuneration
18
             (including any kickback, bribe, or rebate) directly or indirectly, overtly or covertly,
19           in cash or in kind--

20                   (A) in return for referring an individual to a person for the furnishing or
                     arranging for the furnishing of any item or service for which payment may
21                   be made in whole or in part under a Federal health care program, or
22
                     (B) in return for purchasing, leasing, ordering, or arranging for or
23                   recommending purchasing, leasing, or ordering any good, facility, service,
                     or item for which payment may be made in whole or in part under a Federal
24                   health care program,
25           shall be guilty of a felony and upon conviction thereof, shall be fined not more than
26           $100,000 or imprisoned for not more than 10 years, or both




                                                                               SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 8                                                 1001 Fourth Avenue, Suite3200
                                                                                     Seattle, WA 9154
              Case 2:20-cv-00574-RAJ Document 1-1 Filed 04/15/20 Page 9 of 12



 1
            (2) Whoever knowingly and willfully offers or pays any remuneration (including
 2          any kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or
            in kind to any person to induce such person--
 3
                    (A) to refer an individual to a person for the furnishing or arranging for the
 4                  furnishing of any item or service for which payment may be made in whole
                    or in part under a Federal health care program, or
 5

 6                  (B) to purchase, lease, order, or arrange for or recommend purchasing,
                    leasing, or ordering any good, facility, service, or item for which payment
 7                  may be made in whole or in part under a Federal health care program,

 8          shall be guilty of a felony and upon conviction thereof, shall be fined not more than
            $100,000 or imprisoned for not more than 10 years, or both.
 9

10          42 U.S.C. § 1320a-7b(b). Actual knowledge of a violation under the AKS, or the
            specific intent to commit a violation of the AKS, is not necessary for conviction
11          under the AKS. Cambia may be held vicariously liable for Mr. Shafiq’s actions
            which constitute a violation of the AKS. Boise Dodge v. U.S., 406 F.2d 771 (9th
12          Cir.1969) (a corporation through its agents may be convicted of a crime requiring
            knowledge and willfulness). The fact that Mr. Shafiq acted contrary to Cambia’s
13
            stated policies does not absolve Cambia of liability. United States v. Beusch, 596
14          F.2d 871, 878 (9th Cir.1979) (finding that a corporation may be liable for acts of
            its employees done contrary to express instructions and policies.).
15

16          4.4.    A violation of the AKS is a per se violation of the False Claims Act (the “FCA”).
17   42 U.S.C. § 1320a-7b(g) (a claim that includes items or services resulting from a violation of [the
18   AKS] constitutes a false or fraudulent claim for purposes of [the FCA]).
19          4.5.    Plaintiff observed activity that lead him to reasonably believe that the
20   aforementioned statutes and policies were being violated and that the transaction at issue was
21   contrary to these statutes and policies.
22          4.6.    Plaintiff voiced his concerns regarding the legitimacy of the transaction.
23          4.7.    Defendant discharged Plaintiff for inquiring about the illegal activity.
24          4.8.    Any purported reason for termination by Defendant is mere pretext and Plaintiff’s
25   protected conduct was nevertheless a motivating factor in his termination.
26



                                                                              SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 9                                               1001 Fourth Avenue, Suite3200
                                                                                   Seattle, WA 9154
             Case 2:20-cv-00574-RAJ Document 1-1 Filed 04/15/20 Page 10 of 12



 1
            4.9.    Defendant cannot meet its burden of proof in showing an overriding justification
 2
     for Plaintiff’s termination.
 3
            4.10.   As a direct and proximate cause of Defendant’s actions, Plaintiff has suffered
 4
     severe economic and non-economic damages, all in amounts to be proven at trial.
 5
                                    SECOND CAUSE OF ACTION
 6                    The False Claims Act Retaliation Claim – 31 U.S.C. § 3730(h)
 7          4.11.   Plaintiff repeats and realleges each of the allegations contained herein above and
 8   incorporates the same herein by this reference.
 9          4.12.   Under the FCA, employees are protected from being discharged, demoted,
10   suspended, threatened, harassed, or in any other manner discriminated against in the terms and
11   conditions of employment by his or her employer because of lawful acts done by the employee on
12   behalf of the employee or others in furtherance of an action under the FCA, including investigation
13   for, initiation of, testimony for, or assistance in an action filed or to be filed under the FCA, and
14   shall be entitled to all relief necessary to make the employee whole. 31 U.S.C. § 3730(h).
15          4.13.   To prove a claim under 31 U.S.C. § 3730(h), plaintiff must prove that: (1) the
16   employee must have been engaging in conduct protected under the Act; (2) the employer must
17
     have known that the employee was engaging in such conduct; and (3) the employer must have
18
     discriminated against the employee because of such employee’s protected conduct. Mendiondo v.
19
     Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
20
            4.14.   31 U.S.C. § 3730(h) protects employees who have acted “in furtherance of an
21
     action” under the FCA. U.S. ex rel. Hopper v. Anton, 91 F.3d 1261, 1269 (9th Cir. 1996). Specific
22
     awareness of the FCA is not required. Id. Plaintiff only needs to be investigating matters which
23
     are calculated, or reasonably could lead to a viable FCA action. Id.
24
            4.15.   Proving a violation of the FCA is not an element of a § 3730(h) cause of action.
25
     Graham Cty. Soil & Water Conservation Dist. v. United States ex rel. Wilson, 545 U.S. 409, 416
26
     n.1, 125 S.Ct. 2444, 162 L.Ed.2d 390 (2005).



                                                                             SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 10                                              1001 Fourth Avenue, Suite3200
                                                                                   Seattle, WA 9154
             Case 2:20-cv-00574-RAJ Document 1-1 Filed 04/15/20 Page 11 of 12



 1
            4.16.   Plaintiff has engaged in conduct protected under the FCA by investigating and
 2
     voicing concerns to his supervisors of the transaction by and between Cambia and Abacus that
 3
     may be a violation of the AKS, which could lead to a viable FCA action as any violation under the
 4
     AKS is a per se violation of the FCA. See 42 U.S.C. § 1320a-7b(g).
 5
            4.17.   The employer was aware of Plaintiff’s conduct which was protected under the FCA.
 6
     Mr. Shafiq, as CAIO of Cambia, as agent on behalf of Cambia, has known that Plaintiff was
 7
     engaging in such conduct because Plaintiff voiced his concerns about the transaction between
 8
     Cambia and Abacus at numerous meetings with Mr. Shafiq. Plaintiff also reported to Cambia’s
 9
     Senior Associate General Counsel about concerns of allocating funds by Cambia to Abacus, from
10
     which Mr. Shafiq would receive illegal remuneration potentially in violation of the AKS, which
11
     in turn is a potential violation of the FCA.
12
            4.18.   Lastly, Plaintiff was discharged after Mr. Shafiq became aware of Plaintiff’s
13
     concern and questioning around Cambia’s allocation of funds to Abacus. Cambia engaged in
14
     discriminatory and retaliatory activities against Plaintiff. Plaintiff was discriminated through being
15
     terminated by Cambia, directly and proximately, due to Plaintiff’s protected conduct under the
16
     FCA, including Plaintiff’s investigation into and reporting about facts relating to the illegal
17
     transaction between Cambia and Abacus, in furtherance of a viable action under the FCA. See U.S.
18
     ex rel. Hopper v. Anton, 91 F.3d at 1269-70 (finding that termination was in retaliation for
19
     employee’s protected conduct).
20

21          4.19.   As a direct and proximate cause of Defendant’s actions, Plaintiff has suffered

22   severe economic and non-economic damages. Plaintiff is entitled to all relief necessary to make

23   Plaintiff whole under 31 U.S.C. § 3730(h), including, without limitation double back pay, interest

24   on the back pay, front pay, lost benefits, any compensation for any special damages sustained as a

25   result of the discrimination, including litigation costs and reasonable attorneys’ fees.

26



                                                                              SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 11                                              1001 Fourth Avenue, Suite3200
                                                                                   Seattle, WA 9154
             Case 2:20-cv-00574-RAJ Document 1-1 Filed 04/15/20 Page 12 of 12



 1
                                              V.     JURY DEMAND
 2
            5.1.    Plaintiff requests a trial by jury on all issues so triable.
 3
                                        VI.     PRAYER FOR RELIEF
 4
            WHEREFORE, Plaintiff prays judgment in his favor and for relief as follows:
 5
            6.1.    Economic damages for unpaid and lost wages, including back pay, front pay, and lost benefits, all
 6
     in an amount to be proven at trial;
 7
            6.2.    Damages for actual, consequential, and incidental damages as alleged herein or as
 8
     proven at trial OR reliance damages;
 9
            6.3.    Damages for loss of enjoyment of life, pain and suffering, mental anguish,
10
     emotional distress, and humiliation;
11
            6.4.    Exemplary damages pursuant to RCW 49.52.070;
12
            6.5.    Prejudgment and post-judgment interest in an amount to be proven at trial;
13
            6.6.    Compensation for any tax penalty associated with a recovery;
14
            6.7.    Reasonable attorneys' fees and costs pursuant to RCW 49.48.030 and RCW
15
     49.52.070 and as otherwise allowed by any other statute or claim alleged herein;
16
            6.8.    Any and all relief necessary to make Plaintiff whole under 31 U.SC. § 3730(h),
17
     including, without limitation double back pay, interest on the back pay, any compensation for any
18
     special damages sustained as a result of the discrimination, including litigation costs and
19
     reasonable attorneys’ fees; and
20

21          6.9.    Any other relief this Court shall deem just and equitable.

22
            DATED this 11 day of March, 2020.
23
                                                                /s/ Vera Fomina
24
                                                                Vera P. Fomina, WSBA #49388
25                                                              Gregory M. Skidmore, WSBA #47462
26                                                              Attorneys for Plaintiff




                                                                                    SKIDMOREFOMINA, PLLC
     COMPLAINT FOR DAMAGES - 12                                                     1001 Fourth Avenue, Suite3200
                                                                                          Seattle, WA 9154
